UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended September 30, 2014 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-55194 GEO JS TECH GROUP CORP. (Exact name of registrant as specified in its charter) Texas 27-2359458 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6360 Corporate Drive, Houston, Texas 77036 (Address of principal executive offices) (347) 341-0731 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[X]No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes[X]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[]No[X] APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date. Class Outstanding as of November 14, 2014 Common Stock, $0.001 par value TABLE OF CONTENTS Heading Page PARTI—FINANCIAL INFORMATION Item 1. Financial Statements 2 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosures About Market Risk 29 Item 4. Controls and Procedures 29 PART II—OTHER INFORMATION Item 1. Legal Proceedings 30 Item 1A. Risk Factors 30 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 3. Defaults Upon Senior Securities 30 Item 4. Mine Safety Disclosures 30 Item 5. Other Information 30 Item 6. Exhibits 31 Signatures 32 1 PARTI—FINANCIAL INFORMATION Item 1.Financial Statements The accompanying unaudited balance sheet of GEO JS Tech Group Corp. as at September 30, 2014, related unaudited statements of operations and cash flows for the three and six months ended September 30, 2014 and 2013, have been prepared by management in conformity with United States generally accepted accounting principles.In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature.It is suggested that these financial statements be read in conjunction with the financial statements and notes thereto included in the company’s March 31, 2014 audited financial statements included in its Form 10-K annual report filed with the SEC on July 11, 2014.Operating results for the period ended September 30, 2014, are not necessarily indicative of the results that can be expected for the fiscal year ending March 31, 2015 or any other subsequent period. GEO JS Tech Group Corp. Index to Financial Statements Balance Sheets as at September 30, 2014 and March 31, 2014 3 Statements of Income – Three and Six Months Ended September 30,2014 and 2013 4 Statements of Stockholders’ Equity – Six Months Ended September 30, 2014 5 Statements of Cash Flows – Six Months Ended September 30, 2014 and 2013 6 Notes to Financial Statements 7 2 GEO JS TECH GROUP CORP. BALANCE SHEETS AS AT SEPTEMBER 30, 2 (Stated in US Dollars) ASSETS Notes Unaudited September 30, Audited March 31, Current assets Cash and cash equivalents 2(d) $ $ Inventory 2(p) 0 0 Total current assets $ $ Machinery, equipment and other depreciable assets, net 4 $ Mining assets 2(g) Total long term assets $ $ TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities Accounts payable $ $ Loans from shareholders 5 Payroll tax payable Total current liabilities $ $ TOTAL LIABILITIES $ $ COMMITMENT AND CONTINGENCIES 10 STOCKHOLDERS’ EQUITY Common stock at $0.001 par value,500,000,000 shares authorized, 204,980,000 and 97,980,000 shares issued and outstanding at September 30, 2014 and March 31, 2014 11 $ $ Additional paid-in capital 11 Accumulated deficit $ $ TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying notes to financial statements 3 GEO JS TECH GROUP CORP AS AT SEPTEMBER 30, 2 (Unaudited ) (Stated in US Dollars) STATEMENTS OF INCOME AND COMPREHENSIVE INCOME Three Months Ended Six Months Ended Notes Unaudited Unaudited Unaudited Unaudited September 30, September 30, September 30, September 30, Net revenues 2 (j) $ $
